MOTION TO RECALL MANDATE ALLOWED.
Respondents move to recall the mandate issued herein and to strike therefrom the following sentence: "After such application of the proceeds there shall be no liability against the city as a debtor." Error is confessed. The purpose of the suit was to have the property described in the complaint decreed to be held in trust by the city. It was not to retire in toto warrants held by respondents. Appellants concede that all real property assessed was not included in this suit. If it be true that the city holds other property in trust, the respondents are certainly entitled to the benefit of any money received by virtue of the sale thereof or the rents and profits accrued. *Page 644 
The motion to recall the mandate is allowed and the objectionable language, which was also in the original opinion, will be stricken. It is not deemed necessary to grant a rehearing in order to cure this error.
We see no merit in the second point urged in motion to recall mandate.
Let another mandate issue.
MOTION TO RECALL MANDATE ALLOWED.